Citation Nr: 0301462	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to June 
1975 1972.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran died in September 2000, at the age of 50.  
The immediate cause of death was drowning, due to, or as 
a consequence of a history of epileptic seizure.  It was 
noted that the death was accidental when the veteran had 
fallen from a fishing pier into the water and drowned.  

2.   Epilepsy is of service origin.  

3.  The service-connected epilepsy is causally related to 
the veteran's death


CONCLUSIONS OF LAW

1.  Epilepsy was incurred during active duty.  
38 U.S.C.A.§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(2002).

2.  The service-connected epilepsy contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant. Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record indicates that the appellant may not have been 
provided with documents that included notification of the 
information and medical evidence necessary to substantiate 
this claim.  However, in view of the full grant of the 
benefit; however, the Board finds that any error from this 
omission is harmless and there is no risk of prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The appellant claims that service connection is warranted 
for the cause of the veteran's death.  Contentions have 
been advanced regarding the fact that the veteran's 
epilepsy had its onset during service and that it probably 
resulted from a head injury that the veteran sustained 
while on active duty.  

The official death certificate shows that the veteran died 
in September 2000, at age 50.  The immediate cause of 
death was drowning, due to, or as a consequence of a 
history of epileptic seizure.  It was noted that the 
veteran had died accidentally when he fell from a fishing 
pier into the water and drowned.  No autopsy was 
performed.  

At the time of the veteran's death, service connection was 
in effect for a dysthymic disorder, rated as 30 percent 
disabling, the residuals of a gunshot wound of the left 
ankle, rated as 20 percent disabling, and the residuals of 
a left foot injury, rated as 10 percent disabling.  The 
combined evaluation was 50 percent.

A review of the service medical records fails to show 
manifestations of a seizure disorder while the veteran was 
on active duty.  It is noted that at the time of physical 
evaluation board proceedings conducted in connection with 
the veteran's separation from service, he did not have 
complaints of a seizure disorder.  

The service administrative records show that the veteran 
was awarded the Air Medal with a "V" device, Distinguished 
Flying Cross, Purple Heart, and the Silver Star.  The 
citation for the Silver Star shows that while in action, 
the veteran's aircraft was hit seven times and he was hit 
in the flight helmet.  The hit stunned him, but he was 
able to maintain control of his aircraft, continue to 
participate in combat, and, eventually, despite losing 
power, land safely.

The earliest medical documentation of seizures dates to a 
December 1977 report of the veteran's private physician.  
At that time, it was noted that he had had "absence 
attacks with memory loss," and severe headaches.  An EEG 
study was considered borderline.  The diagnosis was 
generalized epilepsy.  In September 1980, while being 
treated for psychiatric problems at a private facility the 
veteran gave a clinical history of having seizures for 
three or four years.  Later in September he was seen at a 
VA facility for multiple complaints.  The clinical history 
indicated he had had petit mal seizures since 1972 and 
grand mal seizures since 1975.  It was noted that he now 
took the medication Dilantin for this disorder.  In a 
February 1981 statement from the veteran's private 
physician, it was noted that the veteran had given a 
history of having had seizures since 1974, after having 
had a gun shot wound of the head in 1972.  

A similar history was reported on a subsequent private 
examination report, dated in March 1981.  At that time, 
the veteran stated that he had sustained a bullet wound of 
the head that had caused only bruises over the scalp in 
1970.  He had no loss of consciousness.  He stated that 
soon thereafter, either in that year or the next, he 
starting having "spells."  He described these as loss of 
memory and a feeling of blankness in the mind.  He also 
had feelings of déjà vu on many occasions.  In the 
beginning, the frequency of these episodes was from one to 
two months, but they had gradually increased.  He had not 
gone for any medical help until 1976 when he had his first 
episode of grand mal seizure.  He had not been worked up 
or diagnosed as having epilepsy until 1977.  

An application from the veteran for service connection for 
epilepsy was received in August 1981.  At that time the 
veteran reported periods of blankness while on active 
duty.  He indicated that he had not filed a claim because 
he had never experienced a grand mal seizure until after 
service.  

Numerous statements have been received from friends and 
family of the veteran.  These documents include letters 
from five individuals who served with the veteran. These 
individuals indicated that they observed that veteran 
having episodes described as zoned out, in a daze, 
fainting spells, a change in his verbal communication, 
slowing down, blank stares and headaches.  The letters 
from friends are to the effect that he experienced spells 
shortly after his discharge in 1975. 

A statement, dated in December 2000, was received from the 
veteran's private physician.  He stated that he had been 
treating the veteran for epilepsy for several years and 
that the veteran was first seen at his medical facility in 
April 1981.  He noted the veteran's history of an indirect 
gunshot wound of the head while flying in Vietnam.  He 
stated that he believed that the veteran began having 
complex partial seizures in 1971, which worsened to tonic-
clonic seizures in 1977.  It was believed that there was a 
good probability that these seizures were related to the 
head injury that the veteran sustained during service.  It 
was noted that, following a significant head injury, it 
often took months or several years for seizures to 
develop.  

A VA physician was asked to review the record in July 2001 
and to render an opinion.  After a thorough review of the 
claims file, it was this physician's opinion that the head 
injury incurred when the veteran was hit on his flight 
helmet by a bullet did not cause epilepsy.  It was noted 
that there was no injury of the scalp or head and no 
evidence of epilepsy during the veteran's period of active 
duty.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2002).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2001).

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and epilepsy becomes manifest to 
a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause of death, or be 
etiologically related thereto. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a 
causal relationship.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2002).

To summarize, the Board is satisfied that based on the 
death certificate the accidental drowning of the veteran 
was due to an epileptic seizure.  In this regard, the 
service medical records do not contain clinical evidence 
of a seizure disorder nor did the veteran indicate that he 
received any treatment for this disability.  The record 
does show that he did sustain a head injury.  The first 
clinical evidence of a seizure disorder was 1977 
approximately two and one half years after service.  A VA 
examiner in July 2001 indicated that the seizure disorder 
was unrelated to the inservice head injury and that there 
was no evidence of epilepsy during the veteran's period of 
active duty.  This opinion is based on the objective 
medical evidence of record.

However, the Board also has the responsibility of weighing 
the probative value of the lay statements.  Lay statements 
are considered to be competent evidence when describing 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question 
of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In this regard several fellow servicemen have described 
symptoms indicative of petit mal epilepsy during service.  
Additionally, the veteran on clinical histories recorded 
prior to filing a claim for benefits indicated that the 
petit mal seizures began inservice.  The Board finds that 
the lay statements both competent and credible.  
Additionally, the veteran's treating physician indicated 
that the seizures were related to the inservice head 
injury.  

After reviewing the record the Board concludes that the 
evidence is in relative equipoise.  As such, the benefit 
of the doubt must be resolved in the appellant's favor.  
38 C.F.R. § 3.102.  Accordingly, the Board finds that the 
veteran's epilepsy is of service origin and the epilepsy 
is causally related to the veteran's death.  Accordingly 
service connection for caused of the veteran's death is 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

